DETAILED ACTION

This Office action is in response to Applicant’s amendment filed October 13, 2022.  Applicant has amended claim 1.  Claims 2 and 14 have been cancelled.  Currently, claims 1 and 3-13 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220606.

The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claim 14 has been cancelled.

The rejection of claims 1-14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciallella, U.S. Patent No. 5,110,506, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, U.S. Patent No. 5,026,400, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3-4, 6, 8 and 10-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ceulemans et al, EP 3263687, is maintained for the reasons of record.
The rejection of claims 1, 3-5 and 9-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akkermans et al, EP 544492, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3-5 and 9-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karthauser, US 2008/0274943, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3-4, 6, 8 and 10-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,323,214 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that Ceulemans et al, EP 3263687, does not teach or suggest in general a composition wherein less than about 20% by weight of the alcohol ethoxylates are ethoxylates having a “n” value of less than 8, as required by applicant in newly amended claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Ceulemans et al, EP 3263687, clearly discloses a liquid antimicrobial hard surface cleaning composition comprising 1-10% by weight of an ethoxylated alcohol, such as Marlipal 10-8, which is a C10 linear alkyl chain with 8 moles of ethylene oxide (see abstract and paragraphs 25-28), per the requirements of the instant invention.  Furthermore, note that Examples 4-5 contain 1.95% by weight and 3.80% by weight of Marlipal 10-8, which is the only ethoxylated alcohol component in the composition.  Accordingly, this composition contains 100% by weight of an alcohol ethoxylate having exactly 8 moles of ethylene oxide, and thus, 0% by weight of alcohol ethoxylates having less than 8 moles of ethylene oxide, as required in by applicant newly amended claim 1.
Applicant further argues that U.S. Patent No. 10,323,214, does not claim a composition wherein less than about 20% by weight of the alcohol ethoxylates are ethoxylates having a “n” value of less than 8, as required by applicant in newly amended claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that U.S. Patent No. 10,323,214 clearly claims a similar liquid hard surface cleaning composition comprising an antimicrobial agent, an amine oxide, and a C9-11 alcohol ethoxylate that contains 8 moles of ethylene oxide (see claim 1 of U.S. Patent No. 10,323,214), per the requirements of the instant invention.  Furthermore, the examiner asserts that the C9-11 alcohol ethoxylate that contains 8 moles of ethylene oxide in claim 1 of U.S. Patent No. 10,323,214 is the only ethoxylated alcohol component in the claimed composition.  Accordingly, this claimed composition of U.S. Patent No. 10,323,214 contains 100% by weight of an alcohol ethoxylate having exactly 8 moles of ethylene oxide, and thus, 0% by weight of alcohol ethoxylates having less than 8 moles of ethylene oxide, as required by applicant in newly amended claim 1.



Allowable Subject Matter
Claims 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 are allowed, since the prior art of record does not teach or suggest in general a composition containing the specific mixture of C8-20 alcohol ethoxylates required in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 29, 2022